Taxes; income tax; deductions; expenses, trade or business; time when deductions may be taken; "all events’’ test. — On September 21, 1979 the court entered the following order:
This case comes before the court on a stipulation for settlement, filed July 12, 1979, signed on behalf of the plaintiff and the defendant by their respective attorneys of record, in which it is stated that the parties have stipulated, in accordance with the court’s prior decisions in Crucible, Inc. v. United States, 219 Ct. Cl. 124, 591 F. 2d 643 (1979), and Inland Steel Co. v. United States, 217 Ct. Cl. 647 (1978), and, on the basis of affidavits and exhibits annexed to the briefs of the parties filed in this action, that partial summary judgment be entered for the plaintiff on the "all events” issue relating to plaintiffs Supplemental Unem*859ployment Benefits (SUB) Plan and as to the amounts in issue accrued under such plan which are not in' excess of maximum financing limitations and which were available solely for use in paying out benefits thereunder, but that plaintiffs motion for summary judgment should be denied in all other respects. The stipulation further provided that defendant’s crossmotion for partial summary judgment with regard to the remaining issue should be denied. In addition, the parties stipulated that the case should be remanded to the Trial Division for further proceedings on the remaining issues and a determination of the amount plaintiff is entitled to recover in accordance with the partial judgment entered herein is reserved for determination in the Trial Division in accordance with Rule 131(c).
now therefore it is ordered that pursuant to the above:
(1) Partial summary judgment be and the same is entered for plaintiff on the "all events” issue relating to the plaintiffs Supplemental Unemployment Benefits (SUB) Plan and as to the amounts in issue accrued under the SUB Plan which were not in excess of maximum financing limitations and which were available solely for use in paying out benefits under the SUB Plan; (2) the plaintiffs motion for summary judgment is denied in all other respects; (3) the defendant’s cross-motion for partial summary judgment with respect to the remaining issue is denied, and the case is remanded to the Trial Division for further proceedings on those issues; and (4) the determination of the amount plaintiff is entitled to recover in accordance with the partial judgment entered herein is reserved for determination in the Trial Division in accordance with Rule 131(c).